DETAILED ACTION
This action is in response to application 17/067,367 filed on 10/09/2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an infrared (IR) illuminator configured to …” in claims 1 and 14; “a visible illuminator configured to…” in claim 17; and “an ambient light sensor configured to …” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.




Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claim 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,819,921 B2.
Furthermore, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.: 10,819,921 B2 claims:

Instant Application: 17/022,979
Note: bold and underlined fonts means same features between instant application and conflicting appl.
Conflicting Application: 15/607,368
→ now US Patent No.: 10,819,921 B2
 Claim [1]:   A camera assembly, comprising: an image sensor having a field of view corresponding to a scene; an infrared (IR) illuminator configured to selectively illuminate the scene; and a single-piece cover element positioned in front of the image sensor and the IR illuminator such that light from the IR illuminator is directed through the cover element along a first light path and light from the scene passes through the cover element along a second light path prior to entering the image sensor, the cover element including: a first portion between the first light path and the second light path, the first portion being substantially opaque to IR and/or visible light.

Claim [1]: A camera assembly, comprising: an image sensor having a field of view 
corresponding to a scene;  one or more infrared (IR) illuminators configured to 
selectively illuminate the scene; and a single-piece cover element positioned in front of the image sensor and the one or more IR illuminators such that light from the one or more IR illuminators is directed through the cover element and light from the scene passes through the cover element prior to 
entering the image sensor, the cover element including: a first portion corresponding to the image sensor, the first portion being substantially transparent to visible light and IR light;  a second portion corresponding to 
the one or more IR illuminators, the second portion being substantially 
transparent to IR light;  and a third portion between the first portion and the 
second portion, the third portion being substantially opaque to IR and/or 
visible light.
Claim [8]:  The camera assembly of claim 7, wherein the thin film substantially prohibits light from the IR illuminator from reflecting within the cover element to the image sensor.
Claim [7]: The camera assembly of claim 6, wherein the thin film substantially 
prohibits light from the one or more illuminators from reflecting within the 
cover element to the image sensor. 

Claim [9]: The camera assembly of claim 7, wherein the thin film absorbs light from the IR illuminator.
Claim [8]: The camera assembly of claim 6, wherein the thin film absorbs light 
from the one or more IR illuminators. 

Claim [11]: The camera assembly of claim 10, wherein the second portion of the cover element is coated with a thin film that is substantially opaque to visible light.
Claim [2]: The camera assembly of claim 1, wherein the second portion of the cover 
element is coated with a thin film that is substantially opaque to visible 
light.
Claim [12]: The camera assembly of claim 11, wherein the thin film is an IR-transparent ink.
Claim [3]: The camera assembly of claim 2, wherein the thin film is an IR-transparent ink.
Claim [13]: The camera assembly of claim 12, wherein the IR-transparent ink is applied to an inner surface of the cover element, the inner surface of the cover element facing the image sensor and the IR illuminator.
Claim [4]: The camera assembly of claim 3, wherein the IR-transparent ink is applied to an inner surface of the cover element, the inner surface of the cover element facing the image sensor and the one or more IR illuminators.
Claim [14]: The camera assembly of claim 10, wherein the IR illuminator is configured to emit a particular wavelength of IR light; and wherein the second portion of the cover element is coated to be substantially transparent to the particular wavelength of IR light.
Claim [13]: The camera assembly of claim 1, wherein one or more IR illuminators are configured to emit a particular wavelength of IR light; and wherein the second portion of the cover element is coated to be substantially transparent to the particular wavelength of IR light.
Claim [15]: The camera assembly of claim 1, further comprising an anti-reflection coating applied to the cover element.
Claim [9]: The camera assembly of claim 1, further comprising an anti-reflection 
coating applied to the cover element.
Claim [16]: The camera assembly of claim 15, wherein the anti-reflection coating is applied to an inner surface of the cover element, the inner surface facing the image sensor and the IR illuminator.
Claim [10]: The camera assembly of claim 9, wherein the anti-reflection coating is 
applied to an inner surface of the cover element, the inner surface facing the 
image sensor and the one or more IR illuminators.
Claim [17]: The camera assembly of claim 1, further comprising a visible illuminator configured to convey status information of the camera assembly to a user; wherein the cover element is positioned in front of the visible illuminator such that light from the visible illuminator is directed through the cover element; and wherein the cover element includes a fourth portion corresponding to the visible illuminator and at least semi-transparent to visible light.
Claim [11]: The camera assembly of claim 1, further comprising a visible illuminator configured to convey status information of the camera assembly to a user;  wherein the cover element is positioned in front of the visible illuminator such that light from the visible illuminator is directed through the cover element;  and wherein the cover element includes a fourth portion corresponding to the visible illuminator, the fourth portion being at least 
semi-transparent to visible light. 

Claim [18]: The camera assembly of claim 1, further comprising an ambient light sensor configured to detect ambient light corresponding to the scene; wherein the cover element is positioned in front of the ambient light sensor such that light from the scene passes through the cover element prior to entering the ambient light sensor; and wherein the cover element includes a fourth portion corresponding to the ambient light sensor and at least semi-transparent to visible light.
Claim [12]: The camera assembly of claim 1, further comprising an ambient light 
sensor configured to detect ambient light corresponding to the scene;  wherein 
the cover element is positioned in front of the ambient light sensor such that light from the scene passes through the cover element prior to entering the ambient light sensor;  and wherein the cover element includes a fourth portion corresponding to the ambient light sensor, the fourth portion being at least 
semi-transparent to visible light.




Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of providing camera assembly having a single-piece cover element by modifying Roth’s teachings in the present US Patent No.: for the purpose of the cover element including a second portion corresponding to the one or more IR illuminators, the second portion being substantially transparent to IR light, thereby improving illumination, capturing, and analyzing scenes with more efficiency.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Germe et al. (“Germe”) (US Pub. No.: 2018/0013934 A1), in view of Chipper (“Chipper”) (US Patent Number: 6,018,414).
	
In regards to claim [1], Germe discloses a camera assembly (see fig. 5A or fig. 6 unit 500), comprising: an image sensor (see fig. 6, paragraph [0114]) having a field of view (see paragraph [0078]) corresponding to a scene (see paragraph [0118]); one or more infrared (IR) illuminators (see fig. 6 unit 338) configured to selectively illuminate the scene (see paragraph [0118]); and a cover element (see fig. 6 unit 510A) positioned in front of the image sensor (see fig. 6 unit 500) and the one or more IR illuminators (see fig. 6 unit 338) such that light from the one or more IR illuminators (see fig. 6 unit 338) is directed through the cover element (see fig. 6 unit 510) along a first light path from the scene (see paragraph [0078], e.g. “image sensor array 334 to receive incident IR light from a scene by the IR illuminators 338”) passes through the cover element (see fig. 6 unit 510A) along a second light path (see paragraphs [0117-0118]) prior to entering the image sensor (see fig. 6 unit 500).
Yet Germe fails to explicitly disclose a single-piece cover element including: a first portion between a first light path and a second light path, the first portion being substantially opaque to IR and/or visible light as claimed. 
However, Chipper teaches the well-known concept that can be utilized in any imaging system (see fig. 1 unit 12) such that a single-piece cover element (see fig. 1 unit 16 or fig. 2A unit 16 or fig. 2B unit 16, e.g. “Lens”) including: a first portion  (see fig. 2A unit 46) between a first light path (see fig. 2A, e.g. “upper/top dotted line of infrared ray trace R”) and a second light path (see fig. 2A, e.g. “lower/ bottom dotted line of infrared ray trace R”), the first portion (see fig. 2A unit 46) being substantially opaque to IR and/or visible light (see col. 5 lines 28-31, where the examiner notes that the lens 16 comprises a stop portion unit 46 that limits the passage of infrared).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Germe above by incorporating the proposed teachings of Chipper above to perform such a modification to provide a method and system that consists of a single-piece cover element including: a first portion between a first light path and a second light path, the first portion being substantially opaque to IR and/or visible light as well as to solve the problem in a case where lens customization is expensive requiring separate lens systems to be designed and fabricated as taught by Chipper (see Chipper, col. 2 lines 29-31), thus providing a low cost lens imaging system that enhances more efficient, accurate and effective methods for illuminating, capturing and analyzing images.

As per claim [2], most of the limitations have been noted in the above rejection of claim 1. In addition, Germe discloses the camera assembly of claim 1 (see the above rejection of claim 1), wherein the cover element (see fig. 6 unit 510A) comprises a single, flat piece of cover glass (see paragraph [0114]).

	As per claim [3], most of the limitations have been noted in the above rejection of claim 1. In addition, Germe discloses the camera assembly of claim 1 (see the above rejection of claim 1), wherein the IR illuminator (see fig. 6 unit 338) is an IR light-emitting diode (see paragraph [0078]).

As per claim [4], most of the limitations have been noted in the above rejection of claim 1. Yet, Germe fails to explicitly disclose the camera assembly of claim 1, wherein the first portion of the cover element prevents light from the IR illuminator from reflecting through the cover element to the image sensor as claimed.
However, Chipper teaches the camera assembly of claim 1 (see the above rejection of claim 1), wherein the first portion (see fig. 2A unit 46) of the cover element (see fig. 1 unit 16 or fig. 2A unit 16 or fig. 2B unit 16, e.g. “Lens”) prevents light from the IR illuminator from reflecting (see col. 5 lines 28-31) through the cover element (see fig. 1 unit 16 or fig. 2A unit 16 or fig. 2B unit 16, e.g. “Lens”) to the image sensor (see fig. 1 or fig. 2A). Same motivation as to claim 1 applies here. 

As per claim [5], most of the limitations have been noted in the above rejection of claim 1. Yet, Germe fails to explicitly disclose the camera assembly of claim 1, wherein the first portion of the cover element prevents light along the first light path and light along the second light path from reflecting inside the cover element as claimed.
However, Chipper teaches wherein the first portion (see fig. 2A unit 46) of the cover element (see fig. 1 unit 16 or fig. 2A unit 16 or fig. 2B unit 16, e.g. “Lens”) prevents light (see col. 5 lines 28-31) along the first light path (see fig. 2A, e.g. “upper/top dotted line of infrared ray trace R”) and light along the second light path (see fig. 2A, e.g. “lower/ bottom dotted line of infrared ray trace R”) from reflecting (see fig. 2A unit 46) inside the cover element (see fig. 1 unit 16 or fig. 2A unit 16 or fig. 2B unit 16, e.g. “Lens”). Same motivation as to claim 1 applies here. 

As per claim [6], most of the limitations have been noted in the above rejection of claim 1. Yet, Germe fails to explicitly disclose the camera assembly of claim 1, wherein the first portion of the cover element substantially prevents light from the IR illuminator from entering the image sensor without interacting with the scene as claimed.
However, Chipper teaches the camera assembly of claim 1 (see the above rejection of claim 1), wherein the first portion (see fig. 2A unit 46) of the cover element (see fig. 1 unit 16 or fig. 2A unit 16 or fig. 2B unit 16, e.g. “Lens”) substantially prevents light from the IR illuminator from entering (see col. 5 lines 28-31) the image sensor (see fig. 1 or 2A) without interacting with the scene (see fig. 2A unit 15). Same motivation as to claim 1 applies here. 

As per claim [7], most of the limitations have been noted in the above rejection of claim 1. Yet, Germe fails to explicitly disclose the camera assembly of claim 1, wherein the first portion of the cover element is coated with a thin film that is substantially opaque to visible light and IR light as claimed.
However, Chipper teaches the camera assembly of claim 1 (see the above rejection of claim 1), wherein the first portion (see fig. 2A unit 46) of the cover element (see fig. 1 unit 16 or fig. 2A unit 16 or fig. 2B unit 16, e.g. “Lens”) is coated with a thin film (see fig. 2A) that is substantially opaque to visible light and IR light (see col. 5 lines 28-31). Same motivation as to claim 1 applies here. 


	As per claim [8], most of the limitations have been noted in the above rejection of claim 1. Yet, Germe fails to explicitly disclose the camera assembly of claim 7, wherein the thin film substantially prohibits light from the IR illuminator from reflecting within the cover element to the image sensor as claimed.
	However, Chipper teaches the camera assembly of claim 7 (see the above rejection of claim 7), wherein the thin film (see fig. 1 or fig. 2A) substantially prohibits light from the IR illuminator from reflecting (see col. 5 lines 28-31) within the cover element (see fig. 1 unit 16 or fig. 2A unit 16 or fig. 2B unit 16, e.g. “Lens”) to the image sensor (see fig. 1 or fig. 2A). Same motivation as to claim 1 applies here. 


	As per claim [9], most of the limitations have been noted in the above rejection of claim 1. Yet, Germe fails to explicitly the camera assembly of claim 7, wherein the thin film absorbs light from the IR illuminator as clamed.
	However, Chipper teaches the camera assembly of claim 7 (see the above rejection of claim 7), wherein the thin film (see fig. 2A) absorbs light from the IR illuminator (see col. 2lines 7-9). Same motivation as to claim 1 applies here. 
	


	

	As per claim [14], most of the limitations have been noted in the above rejection of claim 1. In addition, Germe discloses the camera assembly of claim 10 (see the above rejection of claim 10), wherein the IR illuminator (see fig. 6 unit 338) is configured to emit a particular wavelength of IR light (see paragraph [0078]); and wherein the second portion (see fig. 6 unit 520) of the cover element (see fig. 6 unit 510A) is coated to be substantially transparent (see paragraph [0116]) to the particular wavelength of IR light (see paragraph [0078]).

	As per claim [15], most of the limitations have been noted in the above rejection of claim 1. In addition, Germe discloses the camera assembly of claim 1 (see the above rejection of claim 1), further comprising an anti-reflection coating (see paragraph [0046] and [0112]) applied to the cover element (see fig. 6 unit 510A).

	As per claim [16], most of the limitations have been noted in the above rejection of claim 1. In addition, Germe discloses the camera assembly of claim 15 (see the above rejection of claim 15), wherein the anti-reflection coating (see paragraph [0046] and [0112]) is applied to an inner surface (see fig. 6) of the cover element (see fig. 6 unit 510A), the inner surface (see fig. 6) facing the image sensor (see paragraph [0117]) and the IR illuminator (see fig. 6 unit 338).

	As per claim [17], most of the limitations have been noted in the above rejection of claim 1. In addition, Germe discloses the camera assembly of claim 1 (see the above rejection of claim 1), further comprising a visible illuminator (see paragraphs [0078] and [0117]) configured to convey status information (see paragraph [0055]) of the camera assembly (see title, fig. 6) to a user (see paragraph [0055]); wherein the cover element (see fig. 6 unit 510A) is positioned in front (see fig. 6) of the visible illuminator such that light from the visible illuminator (see paragraphs [0078] and [0117]) is directed through the cover element (see fig. 6 unit 510A); and wherein the cover element (see fig. 6 unit 510A) includes a fourth portion (see fig. 6) corresponding to the visible illuminator (see paragraphs [0078] and [0117]) and at least semi-transparent to visible light (see paragraph [0114]).

	As per claim [18], most of the limitations have been noted in the above rejection of claim 1. In addition, Germe discloses the camera assembly of claim 1 (see the above rejection of claim 1), further comprising an ambient light sensor configured to detect ambient light corresponding to the scene (see paragraph [0062] and [0095]); wherein the cover element (see fig. 6 unit 510A) is positioned in front (see fig. 6) of the ambient light sensor such that light from the scene (see paragraph [0062] and [0095]) passes through the cover element (see fig. 6 unit 510A) prior to entering the ambient light sensor (see paragraph [0062] and [0095]); and wherein the cover element (see fig. 6 unit 510A) includes a fourth portion (see fig. 6) corresponding to the ambient light sensor (see paragraph [0062] and [0095]) and at least semi-transparent to visible light (see paragraph [0114]).


Allowable Subject Matter
8.	Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Jia et al. (US Pub. No.: 2016/0054175 A1) discloses light sensor windows for electronic devices.  

	Wang et al. (US Pub. No.: 20160205318 A1) discloses a fisheye camera having infrared lamps.

	Lee (US Pub. No.: 2010/0079591 A1) discloses window of infrared surveillance camera. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485              

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485        
June 24, 2021